FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 10, 2021

                                    No. 04-20-00447-CV

                               ALPHA SECURITIES, LLC,
                                      Appellant

                                                 v.

                             CITY OF FREDERICKSBURG,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 15377
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       The court has considered the appellee's motion for en banc reconsideration, and the
motion is DENIED.

                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court